MINTON, Circuit Judge,
(dissenting).
I am unable to agree with the majority opinion. The bankrupt, a Russian immigrant, ran a one-man shop. He usually paid cash for what he bought, and if not, the bills were kept sticking on a nail on the wall of his shop. The $10,000 indebtedness referred to in the majority opinion consisted for the most part of mortgages on his property. There is not one scintilla of evidence that a single creditor or the trustee was misled or was unable from such records as the bankrupt kept to ascertain his financial condition and business transactions. Everything was perfectly clear. He just did not keep books. The bankrupt had not sufficient education to keep books. His one-man shop did not require it.
The District Court and this Court hold in effect that unless one keeps books, one cannot get a discharge in bankruptcy. I am unable to agree with that proposition. A large portion of the people engaged in business in this country run one-man establishments, and make an honest effort to keep their affairs straight. In the case at bar, there is no showing that this bankrupt did not keep his business affairs straight. Neither is it shown that his records were kept in such manner that his financial condition and business transactions could not be ascertained therefrom. Failure to keep books was his besetting sin. That is not enough, I submit, to deny him his discharge. The keeping of books is not mandatory. The keeping of records is not mandatory. In re Bendix, 7 Cir., 127 F.2d 759; In re Marx, 7 Cir., 125 F.2d 335. Their absence or inadequacy is fatal to discharge only when, by reason of such absence or inadequacy, the financial condition of the bankrupt or his business transactions are not ascertainable. Only the absence of books is shown here. I cannot agree that that standing alone is fatal to discharge, and a decree denying a discharge on such a showing is, in my opinion, an abuse of discretion.
The judgment should be reversed.